EXHIBIT 10.45



 

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT DATED MAY 31, 2001



 

        This amendment modifies the Amended and Restated Employment Agreement
Dated May 31, 2001, between Saks Incorporated and R. Brad Martin ("Executive").

        Section 3(l) of the Agreement is deleted in its entirety. This amendment
is effective as of February 2., 2002.

 

                                                                        SAKS
INCORPORATED

 

                                                                       
By:__________________
                                                                               
James A. Coggin
                                                                               
President

 

___________________________
R. Brad Martin
Executive